Citation Nr: 1107294	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  05-25 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether a clear and unmistakable error (CUE) exists in a 
September 1966 rating decision denying service connection for 
left ear defective hearing.    

2.  Entitlement to an effective date earlier than January 9, 
2004, for the grant of service connection for left ear defective 
hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1962 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2006, the Veteran testified as to the CUE claim at a 
central office hearing before the undersigned acting Veterans Law 
Judge.  He also provided testimony to a Decision Review Officer 
as to his claim.  Transcripts of the hearings have been 
associated with the claims file.

The Board notes that the CUE issue was previously acknowledged by 
the Board in August 2006 and November 2007 remands.  


FINDINGS OF FACT

1.  In a September 1966 decision, the RO denied the Veteran's 
claim for service connection for left ear defective hearing; the 
Veteran did not appeal this decision.  

2.  The September 1966 rating decision denying service connection 
for defective left ear hearing was consistent with and reasonably 
supported by the evidence then of record and the existing legal 
authority, and it did not contain undebatable error that would 
have manifestly changed the outcome.

3.  The Veteran seems to have attempted to reopen his claim in 
correspondence in 1972 and 1973, it was denied by the RO in 
December 1972 and March 1973.  

4.  There is no evidence received by VA before January 9, 2004 
showing the Veteran's intent to reopen service connection for 
defective left ear hearing.  

5.  On January 9, 2004, the Veteran's claim to reopen service 
connection for left ear defective hearing was received; service 
connection was granted, and an effective date of January 9, 2004 
was assigned.


CONCLUSIONS OF LAW

1.  The September 1966 RO rating decision denying service 
connection for a left ear defective hearing was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2010).

2.  The criteria for an effective date earlier than January 9, 
2004 for the grant of service connection for left ear defective 
hearing have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The law provides that when an RO renders an adverse decision, a 
claimant has the right to disagree with that decision by filing a 
notice of disagreement within one year from the date of mailing 
of notice of the decision.  Absent such appeal, the adverse 
decision becomes final.  See 38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2010); see also 38 
U.S.C. § 4005(c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(2010).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  A claim 
of CUE is a form of collateral attack on an otherwise final 
rating decision by a VA regional office.  See Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE 
to exist: (1) either the correct facts, as they were known at 
that time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the outcome would have been manifestly different if 
the error had not been made; and (3) the error was based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  
In other words, the error must be of a type that is outcome-
determinative, and subsequently developed evidence may not be 
considered in determining whether an error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 
 
The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Hence, a disagreement with how 
VA evaluated the facts of a case is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  Moreover, a failure on the part of the RO to 
fulfill its statutory duty to assist a Veteran with the 
development of facts pertinent to a claim does not constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  The effective date of an award of service 
connection shall be the day following the date of discharge or 
release if application is received within one year from such date 
of discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a Veteran indicating intent 
to apply for a benefit under laws administered by VA may be 
considered an informal claim.  
38 C.F.R. § 3.155 (2010).

Analysis

Whether a clear and unmistakable error exists in a September 1966 
rating decision denying service connection for left ear defective 
hearing

In the present case, as a threshold matter, the Board finds that 
the arguments advanced by the Veteran allege clear and 
unmistakable error with the requisite specificity.  See Simmons 
v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore 
adjudicate the merits of the CUE claim.  The Veteran contends 
that a September 1966 RO rating decision denying service 
connection for left ear defective hearing was clearly and 
unmistakably erroneous.  

The evidence considered by the RO in the September 1966 rating 
decision consists of the Veteran's service treatment records and 
a July 1966 VA examination report.  The rating decision noted, 
and a review of the record confirms, that the Veteran's induction 
examination showed that the Veteran had preexisting left ear 
hearing loss.  Service treatment records from January and 
February 1963 indicate that the Veteran felt his hearing loss had 
progressed to complete deafness, but the actual audiogram pure 
tone thresholds were less than what the Veteran displayed upon 
induction into service.  The Veteran's hearing was evaluated at 
separation; the separation examination indicated that left ear 
hearing was normal.  A July 1966 VA examination report showed 
that the Veteran had elevated pure tone thresholds and the 
pertinent diagnosis from the VA examination was impaired hearing 
in the left ear, practically total deafness, nerve deafness, 
etiology undetermined.  

In September 1966, the RO denied the claim of entitlement to 
service connection for left ear hearing loss.  The RO determined 
that the left ear hearing loss pre-existed active duty and that 
there was no showing of any aggravation above and beyond the 
natural progress of the disability.  The Veteran was informed of 
this decision in September 1966.  He did not submit a timely 
appeal with the denial of service connection for left ear hearing 
loss, which became final.  

The Veteran maintains that the September 1966 rating decision 
constitutes CUE for four main reasons.  First, the Veteran, 
through his representative in an April 2006 statement and during 
his April 2006 hearing, asserts that CUE exists because the RO 
failed to address the issue of presumptive entitlement for 
neurosensory deafness under 38 C.F.R. § 3.309, based on chronic 
diseases under 38 C.F.R. § 3.307.  The Veteran argues that the 
1966 VA audiological examination found a compensable level of 
hearing loss due to an organic disease of the nervous system less 
than 12 months after his discharge from service.  

The Board observes that when the RO issued the September 1966 
rating decision, VA regulations prohibited establishing service 
connection for aggravation of a preexisting chronic disease that 
first becomes manifest to a degree of 10 percent or more 
following discharge from military service.  See 38 C.F.R. 
§ 3.307(a) (1966).  This prohibition was eventually held 
inconsistent with the statute (38 U.S.C.A. § 1112(a)) as 
interpreted by the Federal Circuit Court in Splane v. West, 216 
F. 3d 1058 (2000).  VA amended 38 CFR 3.307(a), (c), (d), and 
3.309(a), effective November 7, 2002, to conform to the plain 
language of the statute and the conclusions in Splane.  See 67 
Fed. Reg. 67,792-93 (Nov. 7, 2002).  However, these holdings and 
changes were made long after the RO issued its rating decision in 
1966.  Therefore, there is no indication the regulatory provision 
was incorrectly applied based on the law that existed at the time 
of the September 1966 rating decision.  Accordingly, CUE is not 
shown on this basis.  

Second, the Veteran's representative in April 2006 argues the 
September 1966 rating decision contained CUE because of the RO's 
failure to apply the provisions of 38 C.F.R. § 3.306 (b).  The 
Veteran argues that clear and unmistakable evidence is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
However, the Board notes that the RO in 1966 evaluated the 
Veteran's service treatment records and found that the 1963 
treatment records showed that the Veteran displayed slightly 
better hearing than when he was inducted.  The RO did not comment 
on the Veteran's separation examination (which was available to 
it in 1966), which showed the Veteran with normal hearing.  In 
any event, the presumption of soundness did not attach to this 
Veteran, as his defective left hearing was noted on his induction 
examination.  38 C.F.R. § 3.305.  The Veteran's argument is then 
simply an allegation that the RO in September 1966 improperly 
weighed and evaluated the evidence, which may not support a 
finding of CUE.  Fugo, 6 Vet. App. at 43-44.  Accordingly, CUE is 
not shown on this basis.  

Third, the Veteran himself essentially argues throughout the 
appeal period that CUE exists because his service treatment 
records show a diagnosis of hearing loss and a VA examination 
report from July 1966 shows practically total deafness of the 
left ear.  In addition, the Veteran alleges that his hearing was 
same in 1963 as it was in 1966 and that the service treatment 
records showing puretone thresholds in January and February 1963 
are as unreliable as the falsified numbers place on his 
separation examination; the Veteran claims he was never given a 
hearing test for his separation examination.  Although the Board 
notes that the Veteran's separation examination is indeed 
inconsistent with the rest of the evidence of record, the RO in 
September 1966 never actually referred to the separation 
examination (which shows normal hearing), but rather focused on 
treatment records from 1963.  The Veteran's argument is 
tantamount to his disagreement with the manner in which the facts 
of record were weighed or evaluated, specifically, that there was 
evidence of record at the time that should have established a 
service-connected disability.  He has therefore not alleged clear 
and unmistakable error within the meaning of applicable law.  
Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 
246 (1994).  This is simply an allegation that the RO in 
September 1966 improperly weighed and evaluated the evidence, 
which may not support a finding of CUE.  Fugo, 6 Vet. App. at 43-
44.  Accordingly, CUE is not shown on this basis.  

Fourth, the Veteran argues that the Board's November 2007 
decision and remand by the undersigned was not effectuated 
correctly.  He believes that VA's assumption in 1966 that his 
hearing loss was not service-connected was a clear and 
unmistakable error.  

However, for CUE to exist: (1) either the correct facts, as they 
were known at that time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the outcome would have been manifestly 
different if the error had not been made; and (3) the error was 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).  The November 2007 Board decision and remand the Veteran 
references reopened the claim and granted service connection 
substantially based on evidence, including positive medical nexus 
evidence, not in existence or submitted to VA until nearly 40 
years after the September 1966 rating decision.  Therefore, there 
is no indication that the correct facts, as they were known at 
that time, were not before the adjudicator or that the error was 
based on the record that existed at the time of the September 
1966 rating decision.  Accordingly, CUE is not shown on this 
basis.  

In conclusion, although the Board understands the Veteran's 
frustration that the claim for left ear hearing loss was 
ultimately granted, it cannot be said that the correct facts, as 
known at the time, were not before VA adjudicators in September 
1966, and the statutory and regulatory provisions extant at the 
time were incorrectly applied.  There were no errors made which 
were undebatable and of the sort which, had they not been made 
would have manifestly changed the outcome of the RO's decision.  
For these reasons, the Board finds that there was not CUE in the 
September 1966 rating decision denying service connection for 
left ear defective hearing.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.105.

Entitlement to an effective date earlier than January 9, 2004 for 
service connection for left ear defective hearing

In September 1966, the RO denied the claim of entitlement to 
service connection for left ear defective hearing.  The Veteran 
was informed of this decision in September 1966.  He did not 
submit a timely appeal with the denial of service connection for 
left ear hearing loss, which became final.  

The Veteran has maintained that he submitted a notice of 
disagreement with the September 1966 decision within days after 
he received it.  Although the Veteran submitted a letter to the 
RO in October 1966, he never specifically indicated an intent to 
appeal.  Rather he asked that the RO review his medical records 
and that if they did, they would then find the error was on their 
part.  In response, the RO sent a letter in October 1966 again 
reiterating that the examinations in the Veteran's service 
treatment records did not show his left ear hearing loss to be 
worse than when he was examined for induction.  The letter also 
makes clear that if the Veteran believed the September 1966 
decision was not correct, he could file an appeal at any time 
before September 20, 1967.  No such appeal was ever filed.

In a December 1972 letter, the Veteran appeared to attempt to 
reopen his claim.  The RO responded with its own letter 
referencing its October 1966 letter to the Veteran.  The letter 
stated that since his appeal period has expired, he could only 
reopen his claim upon submission of new and material evidence not 
previously submitted showing the hearing loss was incurred or 
aggravated by service.  The letter indicated the RO was sorry it 
was unable to give a more favorable reply.  The RO sent another 
such letter in March 1973, again denying the request to reopen.  
There was no subsequent correspondence from the Veteran evincing 
an attempt to reopen the claim, although the Veteran attempted to 
obtain various service records in a January 1974 request.  The 
next correspondence in the claims file from the Veteran is from 
30 years later; on January 9, 2004, the Veteran's claim to reopen 
service connection for left ear defective hearing was received.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  If new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

The effective date of an award of service connection shall be the 
day following the date of discharge or release if the application 
is received within one year from such date of discharge or 
release.  Otherwise, the effective date is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an 
award of compensation based on a reopened claim shall be based on 
the facts found, but shall not be earlier than the date of VA 
receipt of the reopened claim with new and material evidence.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

In view of the above evidence and statutory and regulatory 
criteria, the Board concludes that the effective date assigned 
for the grant of service connection for the left ear defective 
hearing disability by the RO is correct.  The preponderance of 
the evidence is against the claim for an earlier effective date 
for service connection for the left ear defective hearing 
disability, and the claim is denied.  

Given the above, as the Veteran did not file a reopened claim for 
service connection for left ear defective hearing prior to 
January 9, 2004, he has already been given the earliest possible 
effective date for the award of service connection for left ear 
defective hearing.  To the extent that the Veteran argues CUE in 
the September 1966 rating decision, that issue has already been 
addressed above in this decision.  Thus, there is no basis for an 
effective date earlier than January 9, 2004 for the award of 
service connection for compensation purposes.  Since the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran's earlier effective date claim stems from an award of 
service connection.  VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Nonetheless, by a January 2007 letter, before the grant of 
service connection, the Veteran was provided notice of the 
evidence and information necessary for establishing effective 
dates.  Subsequent re-adjudication has been accomplished since 
that time.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records and VA medical 
records.  The Veteran was given VA medical examinations in 
connection with the claim.  Private treatment records are also 
associated with the claims file.  Statements from the Veteran and 
his representatives are associated with the claims file.  The 
Veteran testified before the undersigned.  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of the appeal.  Neither the Veteran nor his attorney has 
indicated that there are any available additional pertinent 
records to support his claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As to the Veteran's claim that there was CUE in a September 1966 
RO rating decision, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), does not apply 
to CUE actions.  See Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding that VCAA does not apply to RO CUE claims); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does 
not apply to Board CUE motions).  Thus, no further discussion of 
the notification or development of the CUE claim is necessary.


ORDER

A September 1966 rating decision, which denied service connection 
for left ear defective hearing, was not clearly and unmistakably 
erroneous, and the claim to have the rating decision reversed is 
denied.

An effective date earlier than January 9, 2004 for the grant of 
service connection for left ear defective hearing is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


